Name: Commission Regulation (EEC) No 2600/79 of 23 November 1979 on storage contracts for table wine, grape must and concentrated grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 11 . 79 Official Journal of the European Communities No L 297/ 15 COMMISSION REGULATION (EEC) No 2600/79 of 23 November 1979 on storage contracts for table wine , grape must and concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2397/79 (2 ), and in particular Articles 7 (7), 8 (3 ), 9 (5), 12 (4) and 65 thereof, Whereas Commission Regulation (EEC) No 201 5/76 (3 ), as last amended by Regulation (EEC) No 2278 /79 (4 ), laid down rules governing storage contracts for table wine, grape must and concentrated grape must ; Whereas it is necessary to amend Article 5 of the said Regulation in order to enable all holders of long-term storage contracts to take advantage of the additional measures applicable to them by virtue of Article 12 of Regulation (EEC) No 337/79 ; whereas a reduction should at the same time be made in the minimum quantities of must and concentrated must for which a contract may be made , in order to take better account of the relationship which experience has shown to exist between the quantities of concentrated must, must and wine ; Whereas Regulation (EEC) No 337/79 consolidated Regulation (EEC) No 81 6/70 (5 ) and renumbered the Articles ; whereas , since it is necessary to alter the references in Regulation (EEC) No 2015/76 , the oppor ­ tunity should be taken of redrafting that Regulation and incorporating such improvements as appear desir ­ able ; Whereas Regulation (EEC) No 337/79 provides for the granting of private storage aid for table wine, grape must and concentrated grape must ; whereas, in accordance with Articles 7 ( 1 ) and 8 ( 1 ) of that Regula ­ tion , the granting of aid is conditional upon the conclusion of storage contracts ; whereas rules are required covering the conclusion , the content, the period of validity and the effects of such contracts ; Whereas Article 9 ( 1 ) of Regulation (EEC) No 337/79 provides for contracts to be concluded between the intervention agencies and producers applying for them ; whereas the term 'producer' should be defined and, taking into account the obligations which such person must fulfil , it should be laid down that he must be the owner of the product stored ; Whereas it is necessary to keep an effective check on the products which are the subject of storage contracts ; whereas, to that end, it should be laid down that the intervention agency of a Member State may conclude contracts only in respect of quantities stored on the territory of that Member State , and that it must be informed of any change concerning the product in store ; Whereas it is necessary, with a view to uniformity, to provide for contracts to be concluded on terms which are the same throughout the Community and suffi ­ ciently precise to allow identification of the product in question ; Whereas, in order to ensure that the conclusion of contracts has an effect on market prices, it should be provided that a contract may be concluded only in respect of a significant quantity ; Whereas storage aid should be limited to products which have an effect on market prices ; whereas only products in bulk should therefore qualify for aid ; whereas, for the same reason , contracts should cover only products of sufficiently high quality ; whereas it is also advisable as regards table wines to stipulate that contracts must relate to wines the preparation of which is already advanced, but at the same time nothing should be done to prevent the carrying out during the contract period of any oenological treat ­ ments or processes necessary to ensure the keeping quality of a product ; Whereas, to encourage improvements in the quality of production , the minimum alcoholic strength of wine and must which may be the subject of storage contracts should be fixed ; whereas, to the same end, provision should also be made to enable table wine which is the subject of long-term storage contracts to be made subject to more stringent conditions according to the quality of the harvest ; whereas , however, pending the adoption of such conditions, provision should be made to enable Member States to apply more stringent provisions in respect of products stored on their territory ; (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (J ) OJ No L 275, 1 . 11 . 1979, p. 4 . (3 ) OJ No L 221 , 14 . 8 . 1976, p. 20 . ( «) OJ No L 262, 18 . 10 . 1979 , p. 19 . (5 ) OJ No L 99, 5 . 5 . 1970, p. 1 . No L 297/ 16 Official Journal of the European Communities 24. 11 . 79 Whereas, so as to avoid abuses, it should be stipulated that a table wine which has been the subject of a storage contract may not be subsequently recognized as a quality wine psr ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down rules for the conclusion of the storage contracts referred to in Articles 7, 8 , 9 and 12 of Regulation (EEC) No 337/79 , hereinafter called 'contracts'. For the purposes of this Regulation 'products' means table wines, grape musts and concentrated grape musts . Whereas, in order to prevent products covered by a contract from affecting the market situation , marketing and certain action preparatory thereto should be prohibited during the period in respect of which the contract is concluded ; Whereas, so that account may be taken of changes in the market situation , provision should be made to permit the amendment of certain conditions of contracts during the period in which they may be concluded , and, in particular, contracts should be terminated prematurely if an appreciable change in the quality of the product under contract makes it necessary for it to be put on the market immediately or renders it unfit for consumption in its present state ; Whereas the amount of private storage aid should take into account technical storage costs and interest ; whereas, while the former do not differ according to the type of product, the amount of the latter varies in accordance with the value of the product ; whereas, in consequence and for ease of administration , the amount of aid per hectolitre per day should be fixed separating table wines and musts into groups ; whereas, pursuant to the third subparagraph of Article 9 (4) of Regulation (EEC) No 337/79 , the amount of aid for concentrated grape musts with a density of 1-24 or more at 20 °C should be 1-5 times that for concentrated grape musts with a density of less than 1-24 at 20 °C ; Whereas during the wine-making period a producer who has concluded a storage contract in respect of concentrated grape must is unable, in most cases, to use his must for enriching operations on account of the gap between the beginning of wine-making opera ­ tions and the time at which storage contracts expire ; whereas, in order to avoid this difficulty, it should be made possible to terminate storage contracts in respect of concentrated grape must where the wine producer needs to use his must in order to enrich his crop ; Whereas, in order to ensure that the system operates in the same way in all Member States , time limits for the payment of the aid due to the producer should be laid down ; Whereas, if at the time of expiry of a contract the conditions for the conclusion of a new contract are satisfied and the producer requests a new contract, the formalities on its conclusion may be simplified ; Article 2 1 . Intervention agencies shall conclude contracts only with producers, whether as individuals or in groups . For the purposes of this Regulation , 'producer' means any natural or legal person who carries out or has carried out on his behalf any of the following opera ­ tions :  the processing of fresh grapes into grape must,  the processing of grape must into concentrated grape must,  the processing of fresh grapes, grape must or grape must in fermentation into wine . 2 . A producer may conclude contracts only in respect of products produced by him or on his respon ­ sibility and of which he remains the owner. Article 3 The intervention agency of a Member State may conclude contracts only in respect of products stored on the territory of that Member State . Article 4 1 . Every contract shall be drawn up in at least two copies . One copy shall be for the producer, the other being kept by the intervention agency. 2 . The contract shall include at least the following information : (a) the name and address of the producer or producers concerned ; (b) the name and address of the intervention agency ; 24. 11 . 79 Official Journal of the European Communities No L 297/ 17 (c) the following technical details :  the nature of the product (wine, grape must or concentrated grape must), ,  the place of storage ,  particulars enabling the containers in which the product is stored to be identified,  quantity,  colour,  for wine, the total alcoholic strength ,  for wine , the actual alcoholic strength ,  for wine, the total acidity content, expressed in grams/litre or in milliequivalents/ litre,  for wine, the volatile acidity content, expressed in grams/litre or in milliequivalents/ litre ,  the total sulphur dioxide content, expressed in milligrams/litre ,  the density, in the case of must or concen ­ trated must ; (d) the amount of aid ; (e) the dates between which the contract is in opera ­ tion , taking into account the provisions of Articles 9 and 10 . 3 . Member States may : (a) require additional information identifying the product in question , in particular :  the vine variety,  the production region of the grapes ; (b) as regards white wine , dispense with particulars of the volatile acidity content . Article 5 Except in the case of storage contracts concluded pursuant to Article 12 of Regulation (EEC) No 337/79 , contracts shall cover a minimum quantity of 100 hectolitres in the case of wine , 30 hectolitres in the case of must and 10 hectolitres in the case of concentrated must . Article 6 1 . To be the subject of a contract, products must be in bulk at the time of conclusion of the contract and , in the case of table wine, must satisfy the conditions laid down for products which can be offered or disposed of for direct human consumption pursuant to Article 51 of Regulation (EEC) No 337/79 . 2 . With the exception of types R 111 , A II and A III , table wines must have an actual alcoholic strength of at least 10 % vol . Without prejudice to the stricter conditions which Member States may lay down in respect of products stored on their territory , more stringent conditions governing the quality of table wines which are the subject of storage contracts may be laid down each year having regard to the quality of the harvest . 3 . Musts must have a natural alcoholic strength at least equal to the minimum natural alcoholic strength laid down for the wine-growing zone in which they originated . 4 . An analyst 's report, dated less than a month prev ­ iously, shall accompany the application for a contract . This report shall include the information specified in Article 4 (2) (c). 5 . A contract for a table wine may not be concluded before the date of the first racking of the wine in question . 6 . Where the second subparagraph of paragraph 2 of this Article is applied , the conditions referred to therein shall be adopted in accordance with the proce ­ dure laid down in Article 67 of Regulation (EEC) No 337/79 . 7 . A table wine which has been the subject of a storage contract may not subsequently be recognized as a quality wine psr . Article 7 1 . Member States shall take all measures to ensure that the necessary checks are made, and in particular that the identity of the product under contract may be verified and that the volume of the product stored agrees with that specified in the contract . 2 . Producers shall be under an obligation to permit at any time checks for the purposes of paragraph 1 . Article 8 A contract may not be concluded for a period begin ­ ning on a date prior to that on which it is signed . Article 9 Except in the case of contracts concluded pursuant to Article 12 of Regulation (EEC) No 337/79, contracts for table wines shall stipulate that the payment of aid by the intervention agency and the corresponding obli ­ gations of producers may be terminated in respect of all or part of the quantities stored if the conditions set out in Article 9 (3) of Regulation (EEC) No 337/79 are fulfilled . The decision to terminate payment of the aid and the corresponding obligations of producers shall be taken in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 10 1 . If, during the period of validity of a contract , there is an appreciable change in the quality of the product to which it relates, the producer shall inform the intervention agency without delay. The informa ­ tion must be supported by an analyst's report . No L 297/ 18 Official Journal of the European Communities 24. 11 . 79 (b) in the case of a long-term contract, in three instal ­ ments paid not more than four weeks after the last day of each quarter. A 'quarter' means each successive period of three months starting from the date on which the contract took effect : The amount to be paid shall be that due for the quarter just expired . 2 . In the cases referred to in Articles 10 (3) and 12, the aid payable shall be in proportion to the actual duration of the contract . Payment of such aid shall be made no later than four weeks following the day on which the contract expires . 2 . If, at the time of an inspection carried out by the intervention agency or any other inspecting agency, it appears that a product under contract has, during the period of validity of that contract, undergone an appreciable change in quality, the intervention agency shall so inform the producer without delay. This infor ­ mation must be supported by an analyst 's report . 3 . The intervention agency may, on the basis of the information referred to in paragraphs 1 and 2, decide to terminate the contract prematurely. It may, for this purpose , call for such information to be checked . Article 11 Storage aid shall be payable throughout the Commu ­ nity at the following standard rates per hectolitre per day : (a) for table wines of types R I, R II , R III and A I and for table wines which stand in close economic relationship to those types of table wine : 0 0096 ECU ; (b) for table wines of types A II and A III and for table wines which stand in close economic rela ­ tionship to those types of table wine : 0.0141 ECU ; (c) for musts with a density of less than 1.24 at 20 °C :  which were obtained from vine varieties other than Sylvaner, Muller Thurgau or Riesling : 0.0115 ECU,  which were obtained from the Sylvaner, Muller Thurgau or Riesling vine varieties : 0.0169 ECU ; (d) for concentrated grape musts with a density of not less than 1.24 at 20 °C :  obtained by concentration of the musts referred to in the first indent of (c) : 0.0383 ECU,  obtained by concentration of the musts referred to in the second indent of (c) : 0 0423 ECU. Article 14 Throughout the period during which the contract is in effect : (a) the producer may not put up for sale, sell or market in any other way the products under contract ; (b) the products under contract may undergo only such oenological treatments or processes as are necessary for their preservation ; (c) the products under contract may not be drawn off into containers of less than 50 litres capacity. Article 15 The producer shall inform the intervention agency in advance of any change made during the period for which the contract is concluded as regards : (a) the place of storage ; or (b) the manner in which the product is put up, if such change means an increase in the number of containers in which it is stored . Article 12 At the beginning of each wine-growing year producers who require concentrated grape must in order to enrich their crop may be permitted to terminate their long-term storage contracts in respect of that product . Article 13 1 . The intervention agency shall pay the aid : (a) in the case of a short-term contract , not more than four weeks after its expiry date ; Article 16 1 . Except in case of force majeure, if the producer fails to fulfil his obligations under the contract no aid shall be payable . 2 . In case of force majeure the intervention agency shall take such action as it considers necessary having regard to the circumstances invoked . 3 . The intervention agencies shall inform the Commission of the results of all claims under these provisions as to force majeure. 24 . 11 . 79 Official Journal of the European Communities No L 297/ 19 Article 17 If, on the expiry of the period of validity of a contract for table wines, the conditions for the conclusion of contracts are still fulfilled, both with regard to the price situation , without prejudice to the provisions of Article 7 (5) of Regulation (EEC) No 337/79 , and with regard to the requirements of this Regulation :  a further contract may be concluded for the table wine in question ;  intervention agencies may, on application by the producer, extend the old contract for the further period by amending it as appropriate. Article 18 1 . Each Member State shall appoint an intervention agency empowered to implement the measures provided for in Articles 7, 8 , 9 and 12 of Regulation (EEC) No 337/79 and in this Regulation . 2 . It shall inform the Commission without delay of the name and address of that agency . 3 . Member States in which contracts are concluded shall , not later than the 10th of each month , communicate to the Commission in respect of the preceding month : (a) the quantities of products under contract at the beginning of the month in question ; (b) the quantities of products for which contracts have been concluded or have expired during the month in question ; (c) the quantities of products under contract at the end of the month in question . Article 19 Regulation (EEC) No 2015/76 is hereby repealed . Article 20 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, Article 5 shall apply with effect from 16 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1979 . For the Commission Finn GUNDELACH Vice-President